DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to Applicant’s filing on December 12, 2019. Claims 1-20 are pending and examined below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sailer et al., US 20200189418 A1, in view of Ajisaka, US 20180134180 A1, hereinafter referred to as Sailer, and Ajisaka, respectively.
As to claim 1, Sailer discloses a seating system, comprising: 
a seat assembly including a first seat (Seat assembly including at least one seat – See at least Figs.1-6); and 
an electronic control unit (ECU) configured to control movement of the first seat (Seat controller for controlling seat movement– See at least ¶31); 
wherein the ECU is configured to communicate with an external network (Seat controller in communication with communication component 146 – See at least ¶31; Exemplary computer system 800 includes cabin configuration component 140 which includes communication component 146; Exemplary computer system communicates with external network – See at least ¶51); and 
the ECU is configured to move the first seat in response to information from the external network (Passengers may remotely select a configuration , i.e. “in response to information from the external network” – See at least ¶24).

Sailer fails to explicitly disclose moving a first seat with respect to a door. However, Ajisaka teaches moving a first seat with respect to a door (Move seat with respect to door – See at least Abstract).
Sailer discloses configuring vehicle seating according to various user inputs and in part based on communication with an external network. Ajisaka teaches configuring vehicle seating with respect to a door.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sailer and include the See at least ¶4 of Ajisaka).

As to claim 2, Sailer discloses:
the first seat includes an actuator (Actuator – See at least ¶31); and 
the ECU is configured to control movement of the first seat via the actuator in response to the information from the external network (Actuators for controlling movement of seats – See at least ¶31; Communicate movement instructions – See at least ¶30; Exemplary computer system communicates with external network – See at least ¶51).

As to claim 3, Sailer discloses:
the ECU includes a first seat profile (Stored configuration includes orientation and position for each seat, i.e. a “seat profile” – See at least ¶30); 
the first seat profile includes information corresponding to the first seat of the seat assembly (Stored configuration includes orientation and position for each seat, i.e. a “seat profile” – See at least ¶30); and 
the ECU is configured to communicate with the external network regarding the first seat profile (Exemplary computer system communicates with external network – See at least ¶51).

As to claim 9, Sailer discloses:
Plurality of seats – See at least Fig. 1); 
the second seat includes a second seat profile (Stored configuration includes orientation and position for each seat, i.e. a “seat profile” – See at least ¶30); 
the ECU is configured to control movement of the second seat (Controller for moving seats – See at least Abstract); and 
The combination of Sailer and Ajisaka fails to explicitly disclose moving the first seat to be substantially proximate said door includes moving the second seat out of a movement path of the first seat. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sailer and Ajisaka include the feature of moving the first seat to be substantially proximate said door includes moving the second seat out of a movement path of the first seat, because Sailer discloses a plurality of seating arrangements whereby rotating the plurality of seats necessarily moves a second seat out of movement path of a first seat as the first seat is rotated to a desired position within the vehicle in order to achieve the goal of Ajisaka which is to move a specific seat closer to a door for ease of board.

As to claim 10, Sailer discloses a second seat (Plurality of seats – See at least Fig. 1).
Sailer fails to explicitly disclose the ECU is configured to move the first seat with respect to the door of the vehicle. However, Ajisaka teaches the ECU is configured to Move seat with respect to door – See at least Abstract).
Sailer discloses configuring vehicle seating according to various user inputs and in part based on communication with an external network. Ajisaka teaches configuring vehicle seating with respect to a door.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sailer and include the feature of the ECU is configured to move the first seat with respect to the door of the vehicle, as taught by Ajisaka, to improve ease of boarding (See at least ¶4 of Ajisaka).
The combination of Sailer and Ajisaka fails to explicitly disclose moving a second seat with respect to a second door in response to information from the external network. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sailer and Ajisaka include the feature of moving a second seat with respect to a second door in response to information from the external network because moving a second seat as claimed is merely duplicating features already disclosed by the prior art.

As to claim 11, Sailer discloses the ECU is configured to move the second seat while moving the first seat (Plural movement – See at least Figs. 2-6).

As to claim 12, the combination of Sailer and Ajisaka fails to explicitly disclose the ECU is configured to return the first seat and the second seat to a previous position after loading of an occupant. However, it would have been obvious to one of ordinary .

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sailer et al., US 20200189418 A1, in view of Ajisaka, US 20180134180 A1, as applied to claim 1 above, and further in view of Vardharajan, US 20210046888 A1, hereinafter referred to as Sailer, Ajisaka, and Vardharajan, respectively.

As to claim 4, the combination of Sailer and Ajisaka fails to explicitly disclose:
information includes a request; and 
the request includes a user profile; and 
the user profile includes (i) a biometric profile corresponding to the user, (ii) seat preference information, (iii) a location of the user, and (iv) a destination of the user.
However, Vardharajan teaches:
information includes a request (Detecting user serves as a prompt for the ECU to implement the required changes to the cabin, or effectively a request for the user profile info necessary for configuring the vehicle seats – See at least ¶9); and 
Detecting user serves as a prompt for the ECU to implement the required changes to the cabin, or effectively a request for the user profile info necessary for configuring the vehicle seats – See at least ¶9); and 
the user profile includes (i) a biometric profile corresponding to the user, (ii) seat preference information, (iii) a location of the user, and (iv) a destination of the user (Biometric – See at least ¶65).
Sailer discloses configuring vehicle seating according to various user inputs and in part based on communication with an external network. Ajisaka teaches configuring vehicle seating with respect to a door. Vardharajan teaches using various stored profiles to reconfigure a vehicle interior including the position of seats.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sailer and Ajisaka and include the feature of information includes a request, the request includes a user profile, and the user profile includes (i) a biometric profile corresponding to the user, (ii) seat preference information, (iii) a location of the user, and (iv) a destination of the user, as taught by Vardharajan, to improve vehicle interior customization to accommodate a user.

As to claim 8, the combination of Sailer and Ajisaka discloses:
the information from the external network includes a user profile of a user; 
the user profile includes occupant biometric information; 
the first seat includes a biometric sensor configured to obtain sensed biometric information of an individual occupying the first seat; and 

However, Vardharajan teaches:
the information from the external network includes a user profile of a user (Detecting user serves as a prompt for the ECU to implement the required changes to the cabin, or effectively a request for the user profile info necessary for configuring the vehicle seats – See at least ¶9); 
the user profile includes occupant biometric information (Biometric – See at least ¶65); 
the first seat includes a biometric sensor configured to obtain sensed biometric information of an individual occupying the first seat (Detect weight on seat – See at least ¶45); and 
the ECU is configured to compare the occupant biometric information with the sensed biometric information to determine whether the individual occupying the first seat is the occupant (Detect weight on seat to identify occupant occupying seat – See at least ¶45).
Sailer discloses configuring vehicle seating according to various user inputs and in part based on communication with an external network. Ajisaka teaches configuring vehicle seating with respect to a door. Vardharajan teaches using various stored profiles to reconfigure a vehicle interior including the position of seats.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sailer and Ajisaka and .

Claims 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sailer et al., US 20200189418 A1, in view of Ajisaka, US 20180134180 A1, as applied to claim 1 above, and further in view of Jiwani et al., US 20190347580 A1, hereinafter referred to as Sailer, Ajisaka, and Jiwani, respectively.

As to claim 5, the combination of Sailer, and Ajisaka fails to explicitly disclose:
the information from the external network includes a user profile; 
the user profile includes seat preference priority information; and 
the seat preference priority information includes a priority of seat preferences of a user associated with the user profile.
However, Jiwani teaches:
the information from the external network includes a user profile (Identify passenger based on historical data associated with passenger, i.e. “user profile” – See at least ¶69); 
Preferred seat types – See at least ¶70); and 
the seat preference priority information includes a priority of seat preferences of a user associated with the user profile (Historical data representative of various seat priorities – See at least ¶70).
Sailer discloses configuring vehicle seating according to various user inputs and in part based on communication with an external network. Ajisaka teaches configuring vehicle seating with respect to a door. Jiwani teaches using profile information to identify a preferred seat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sailer and Ajisaka and include the feature of the information from the external network includes a user profile, the user profile includes seat preference priority information, and  the seat preference priority information includes a priority of seat preferences of a user associated with the user profile, as taught by Jiwani, to further accommodate a user according to their preferences.

As to claim 6, Sailer discloses the seat assembly includes a second seat (See at least Fig. 1).
The combination of Sailer and Ajiska fails to explicitly disclose:
the ECU is configured to obtain a first seat profile associated with the first seat; 
the ECU is configured to obtain a second seat profile associated with the second seat; 

the external network is configured to compare the priority of seat preferences with the first seat profile and the second seat profile, and to assign the first seat or the second seat to said user.

However, Jiwani teaches:
the ECU is configured to obtain a first seat profile associated with the first seat (Seat types, i.e. “seat profile” – See at least ¶10); 
the ECU is configured to obtain a second seat profile associated with the second seat (Seat types, i.e. “seat profile” – See at least ¶10); 
the second seat profile includes information corresponding to the second seat of the seat assembly (Seat types, i.e. “seat profile” – See at least ¶10; Plurality of seats in an seat assembly – See at least Fig. 3); and 
the external network is configured to compare the priority of seat preferences with the first seat profile and the second seat profile, and to assign the first seat or the second seat to said user (Compare different seat types from available seats according to type, i.e. “seat profile” and assign appropriate seat to user – See at least ¶70; Communication network – See at least ¶30).
Sailer discloses configuring vehicle seating according to various user inputs and in part based on communication with an external network. Ajisaka teaches configuring vehicle seating with respect to a door. Jiwani teaches using profile information to identify a preferred seat.
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sailer et al., US 20200189418 A1, in view of Ajisaka, US 20180134180 A1, as applied to claim 1 above, and further in view of Liu et al., US 20160321566 A1, hereinafter referred to as Sailer, Ajisaka, and Liu, respectively.
As to claim 7, the combination of Sailer and Ajisaka fails to explicitly disclose:
an additional seat assembly; 
wherein the information from the external network includes a user request;
the external network is configured to receive a user profile of a user associated with the user request; 
the seat assembly is associated with a first vehicle; 
the first seat has a first seat profile; 
the additional seat assembly is associated with a second vehicle; 

the additional seat profile includes information corresponding to the additional seat of the additional seat assembly; and 
the external network is configured to compare the user profile with the first seat profile and the additional seat profile to assign the first vehicle or the second vehicle to the user.

However, Liu teaches selecting an appropriate vehicle from a plurality of vehicles based in part on a user’s preferences regarding seating requirements (Select available vehicle based on passenger characteristics ¶99; Passenger characteristics include comfort requirements like massaging seat requirements ¶55).
Sailer discloses configuring vehicle seating according to various user inputs and in part based on communication with an external network. Ajisaka teaches configuring vehicle seating with respect to a door in response to communication with a user. Liu teaches selecting an appropriate vehicle from a plurality of vehicles based in part on determining a best match for a user based on user-defined seating preferences like a comfort preference.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sailer and include the above features directed to assigning a vehicle based on user-defined seating preferences, as taught by Liu, to further accommodate a user according to their preferences.
Claims 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sailer et al., US 20200189418 A1, in view of Ajisaka, US 20180134180 A1, and in view of  Vardharajan, US 20210046888 A1, hereinafter referred to as Sailer, Ajisaka, and Vardharajan, respectively.
As to claim 14, Sailer discloses a method of operating a seating system, comprising: 
providing a vehicle including an electronic control unit (ECU) and a seat assembly having a first seat and a second seat, the ECU configured to control movement of the first seat and the second seat (Seat controller for controlling seat movement– See at least ¶31; Seat assembly including plurality of seats – See at least Figs.1-6); and 
communicating, via the ECU, with an external network (Exemplary computer system communicates with external network – See at least ¶51).

Sail fails to explicitly disclose moving the first seat to a position substantially aligned with a door of the vehicle to facilitate loading of said user. However, Ajisaka teaches moving the first seat to a position substantially aligned with a door of the vehicle to facilitate loading of said user (Move seat with respect to door – See at least Abstract).
Sailer discloses configuring vehicle seating according to various user inputs and in part based on communication with an external network. Ajisaka teaches configuring vehicle seating with respect to a door.
See at least ¶4 of Ajisaka).

	The combination of Sailer and Ajisaka fails to explicitly disclose receiving a request, via the external network, from a user, the request including a user profile. However, Vardharajan teaches receiving a request, via the external network, from a user, the request including a user profile (Detecting user serves as a prompt for the ECU to implement the required changes to the cabin, or effectively a request for the user profile info necessary for configuring the vehicle seats – See at least ¶9).
Sailer discloses configuring vehicle seating according to various user inputs and in part based on communication with an external network. Ajisaka teaches configuring vehicle seating with respect to a door. Vardharajan teaches using various stored profiles to reconfigure a vehicle interior including the position of seats.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sailer and Ajisaka and include the feature of receiving a request, via the external network, from a user, the request including a user profile, as taught by Vardharajan, to improve vehicle interior customization to accommodate a user.

As to claim 15, the combination of Sailer and Ajisaka fails to explicitly disclose the user profile includes (i) a biometric profile corresponding to said user, and (ii) seat preference information. However, Vardharajan teaches the user profile includes (i) a biometric profile corresponding to said user, and (ii) seat preference information (Biometric – See at least ¶65).
Sailer discloses configuring vehicle seating according to various user inputs and in part based on communication with an external network. Ajisaka teaches configuring vehicle seating with respect to a door. Vardharajan teaches using various stored profiles to reconfigure a vehicle interior including the position of seats.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sailer and Ajisaka and include the feature of a biometric profile corresponding to the user, as taught by Vardharajan, to improve vehicle interior customization to accommodate a user.

As to claim 16, Sailer discloses loading an occupant into the vehicle (Purpose of invention is to load occupants in vehicle – See at Abstract)
The combination of Sailer and Ajisaka fails to explicitly disclose determining, via the ECU and a biometric sensor of the first seat, whether the occupant is said user. However, Vardharajan teaches determining, via the ECU and a biometric sensor of the first seat, whether the occupant is said user (Handshake confirms whether occupant is user based on biometric data – See at least ¶70; Weight sensing may be part of handshake procedure – See at least ¶45).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sailer and Ajisaka and include the feature of determining, via the ECU and a biometric sensor of the first seat, whether the occupant is said user, as taught by Vardharajan, to improve vehicle interior customization to accommodate a user.

As to claim 17, the combination of Sailer and Ajisaka fails to explicitly disclose communicating with the external network via the ECU includes the ECU indicating that at least one of the first seat and the second seat are unoccupied and information corresponding to features of at least one of the first seat and the second seat. However, Vardharajan teaches communicating with the external network via the ECU includes the ECU indicating that at least one of the first seat and the second seat are unoccupied and information corresponding to features of at least one of the first seat and the second seat (Weight detection to determine whether a seat is occupied, and determining privileges associated with that determination, i.e. features of the seat – See at least ¶45).
Sailer discloses configuring vehicle seating according to various user inputs and in part based on communication with an external network. Ajisaka teaches configuring 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sailer and Ajisaka and include the feature of communicating with the external network via the ECU includes the ECU indicating that at least one of the first seat and the second seat are unoccupied and information corresponding to features of at least one of the first seat and the second seat, as taught by Vardharajan, to improve vehicle interior customization to accommodate a user.

As to claim 18, the combination of Sailer, Ajisaka, and Vardharajan fails to explicitly disclose moving the second seat in a direction away from the door while moving the first seat to the position substantially aligned with the door. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sailer, Ajisaka, and Vardharajan and include the feature of moving the second seat in a direction away from the door while moving the first seat to the position substantially aligned with the door because Sailer discloses a plurality of seating arrangements whereby rotating the plurality of seats necessarily moves a second seat out of movement path of a first seat as the first seat is rotated to a desired position within the vehicle in order to achieve the goal of Ajisaka which is to move a specific seat closer to a door for ease of board.

As to claim 20, Sailer discloses the seat assembly includes a plurality of additional seats (Plurality of seats – See at least Fig. 1).
Sailer fails to explicitly disclose moving the first seat to the position substantially aligned with the door includes minimizing movement of the plurality of additional seats. However,  Ajisaka teaches moving the first seat to the position substantially aligned with the door includes minimizing movement of the plurality of additional seats (Movement of only one seat thereby minimizes movement of additional seats – See at least Figs. 2-4).
Sailer discloses configuring vehicle seating according to various user inputs and in part based on communication with an external network. Ajisaka teaches configuring vehicle seating with respect to a door.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sailer and include the feature of moving the first seat to the position substantially aligned with the door includes minimizing movement of the plurality of additional seats, as taught by Ajisaka, to only move the seats necessary to perform loading of a passenger.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sailer et al., US 20200189418 A1, in view of Ajisaka, US 20180134180 A1, and in view of Vardharajan, US 20210046888 A1 as applied to claim 18 above, and further in view of Zhang et al., US 20190057481 A1, hereinafter referred to as Sailer, Ajisaka, and Zhang, respectively.
As to claim 19, the combination of Sailer, Ajisaka, and Vardharajan fails to explicitly disclose receiving, via the ECU, a second request associated with a second 
The combination of Sailer, Ajisaka, and Vardharajan fails to explicitly disclose updating a vehicle route upon receiving the second request. However, Zhang teaches updating a vehicle route upon receiving the second request (Update route based on second request – See at least ¶34).
Sailer discloses configuring vehicle seating according to various user inputs and in part based on communication with an external network. Ajisaka teaches configuring vehicle seating with respect to a door. Vardharajan teaches using various stored profiles to reconfigure a vehicle interior including the position of seats. Zhang teaches updating a route based on a second request for service in addition to a first request.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sailer, Ajisaka, and Vardharajan and include the feature of updating a vehicle route upon receiving the second request, as taught by Zhang, to accommodate an additional user.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668